Case 6:20-cr-00062-JDK-KNM Document 44 Filed 03/02/21 Page 1 of 3 PageID #: 120




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 v.                                                §             No. 6:20-CR-62
                                                   §             JUDGE JDK/KNM
 DALTON BREWER (01)                                §

                                    ELEMENTS OF THE OFFENSE

         COMES NOW, the United States of America, by and through the United States

 Attorney for the Eastern District of Texas, and files this pleading summarizing the

 elements of the offense to which the defendant intends to enter a plea of guilty to Count

 One of the Indictment.

         Title 18, United States Code, Section 1028(f), makes it a crime for anyone to

 conspire to commit an offense under 18 U.S.C. § 1028.

         The defendant is charged with conspiring to unlawfully possess and use a means

 of identification, a violation of 18 U.S.C. § 1028(a)(7). Title 18, United States Code,

 Section 1028(a)(7) makes it a crime for anyone to knowingly transfer, possess, or use,

 without lawful authority, a means of identification of another person with the intent to

 commit, or to aid and abet, or in connection with, any unlawful activity that constitutes a

 violation of Federal law, or that constitutes a felony under any applicable state law.

         To establish that the defendant is guilty of conspiracy to unlawfully possess and

 use a means of identification, the government must prove the following beyond a

 reasonable doubt:




 Elements of the Offense - Page 1
Case 6:20-cr-00062-JDK-KNM Document 44 Filed 03/02/21 Page 2 of 3 PageID #: 121




         First:           That two or more persons, directly or indirectly, reached an

 agreement to unlawfully possess or use of a means of identification, namely knowingly

 possessing or using, without lawful authority, a means of identification of another person

 with the intent to commit, or to aid and abet, or in connection with, any unlawful activity

 that constitutes a violation of Federal law or a felony under applicable State or local law;

         Second:          That the defendant knew of the unlawful purpose of the agreement;

         Third:           That the defendant joined in the agreement willfully, that is, with the

 intent to further its unlawful purpose;

 and

         Fourth:          That during any 1-year period, the defendants, or any other

 individuals committing the offense, obtained anything of value aggregating $1,000 or

 more.


                                               Respectfully submitted,

                                               NICHOLAS J. GANJEI
                                               ACTING UNITED STATES ATTORNEY

                                               /s/ Nathaniel C. Kummerfeld
                                               NATHANIEL C. KUMMERFELD
                                               Assistant United States Attorney
                                               Texas Bar No. 24060122
                                               110 N. College, Ste. 700
                                               Tyler, TX 75702
                                               (903) 590-1400
                                               (903) 590-1439 (fax)
                                               Nathaniel.Kummerfeld@usdoj.gov




 Elements of the Offense - Page 2
Case 6:20-cr-00062-JDK-KNM Document 44 Filed 03/02/21 Page 3 of 3 PageID #: 122




                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Elements of the Offense was served

 on counsel of record for defendant via the court’s CM/ECF on this the 2nd day of March,

 2021.

                                            /s/ Nathaniel C. Kummerfeld
                                            Nathaniel C. Kummerfeld




 Elements of the Offense - Page 3
